           Case 1:19-cv-00671-RP Document 18 Filed 08/15/20 Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

3210 VENTURES, LLC,                                    §
                                                       §
                Plaintiff,                             §
                                                       §
v.                                                     §                    1:19-CV-671-RP
                                                       §
GULF CONCRETE TECHNOLOGY, LLC                          §
                                                       §
                Defendant.                             §

                                                 ORDER

        Before the Court is the report and recommendation from United States Magistrate Judge

Mark Lane concerning Defendant Gulf Concrete Technology, LLC’s Rule 12(b)(7) Motion to

Dismiss for Failure to Join Parties, (Dkt. 3). (R. & R., Dkt. 15). Pursuant to 28 U.S.C. § 636(b) and

Rule 1(d) of Appendix C of the Local Rules of the United States District Court for the Western

District of Texas, Judge Lane issued his report and recommendation on July 24, 2020. (Id.). As of

the date of this order, no party has filed objections to the report and recommendation.

        Pursuant to 28 U.S.C. § 636(b), a party may serve and file specific, written objections to a

magistrate judge’s proposed findings and recommendations within fourteen days after being served

with a copy of the report and recommendation and, in doing so, secure de novo review by the district

court. When no objections are timely filed, a district court can review the magistrate’s report and

recommendation for clear error. See Fed. R. Civ. P. 72 advisory committee’s note (“When no timely

objection is filed, the [district] court need only satisfy itself that there is no clear error on the face of

the record in order to accept the recommendation.”).

        Because no party has filed timely objections, the Court reviews the report and

recommendation for clear error. Having done so and finding no clear error, the Court accepts and

adopts the report and recommendation as its own order.



                                                      1
         Case 1:19-cv-00671-RP Document 18 Filed 08/15/20 Page 2 of 2



       Accordingly, the Court ORDERS that the Report and Recommendation of the United

States Magistrate Judge, (Dkt. 15), is ADOPTED. Defendant Gulf Concrete Technology, LLC’s

Motion to Dimiss, (Dkt. 3), is DENIED.

       SIGNED on August 15, 2020.




                                          ROBERT PITMAN
                                          UNITED STATES DISTRICT JUDGE




                                             2
